Citation Nr: 1111304	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-27 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION


The Veteran had active service from July 1960 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before a Decision Review Officer at the RO in July 2008.  A transcript of his hearing has been associated with the record.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1961 rating decision, the RO denied service connection for bilateral pes planus.

2.  The evidence received since the July 1961 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1.  The July 1961 rating decision is final.   38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In light of the Board's reopening of the Veteran's claim of entitlement to service connection for pes planus, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis


When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for pes planus was denied by the RO in a July 1961 rating decision.  The RO determined that there was no evidence of any incident, injury, disease, or sudden pathological development in service that could have aggravated the Veteran's pre-service condition.

Of record at the time of the July 1961 decision were the Veteran's service treatment records.  They indicate that the Veteran was noted to have second degree pes planus, asymptomatic, on enlistment physical examination in April 1960.  A consultation request dated in December 1960 notes that the Veteran had pain in both feet for the previous several months.  Third degree pes planus was noted.  On consultation in January 1961 the provider noted rather marked flattening of the longitudinal arches with some tightness of the heel cords.  The Veteran was provided Thomas heels and told to return if he continued to experience difficulty.  

In February 1961 the Veteran was admitted to the U.S. Naval Hospital at Camp Lejeune with a diagnosis of bilateral flatfoot.  His chief complaint was pain in the feet of five months' duration.  He reported that he had experienced pain in both feet along the longitudinal arches and calves for a long time, and that it had increased since he joined the Marines.  He appeared before a Board of Medical Survey in March 1961.  This board noted that the Veteran was unable to keep up with his outfit.  The board noted the orthopedic staff's opinion that the Veteran was unfit for further military service by reason of physical disability and that the physical disability was neither incurred in nor aggravated by his period of active service.  The board concurred and recommended that the Veteran be discharged.  

Also of record at the time of the July 1961 rating decision was the report of a July 1961 VA examination.    The Veteran's history was recited in the medical history section.  He reported that he continued to have aching along the medial border of the long arches, increased the more he was on his feet.  Following physical examination, the diagnosis was weak foot, bilateral.

Finally, the record contained an April 1961 statement by J.Y.M., M.D. who indicated that he had treated the Veteran for eight years starting in 1951 and that at no time were there complaints referable to flat feet.  He also indicated that he did not observe flat feet.

Records added to the file since the July 1961 decision include both private and VA treatment records, as well as the report of a VA examination.  

In a December 2007 letter, R.G.S., M.D. stated that the Veteran had continued pain and stiffness in his knees and back which had been a long-standing problem since service.  He noted that the Veteran had severe flat feet which had led to the long-term sequelae.

A September 2008 letter from H.L.R., M.D. notes the Veteran's report that his flat feet became much worse in service and that he had been discharged secondary to that condition.  He opined that the flat foot condition was exacerbated and made worse due to service and had led to chronic pain throughout the Veteran's life.  

In October 2008 Dr. S. stated that the Veteran had continued pain and discomfort in his feet from severe pes planus.  He noted that such was a result of the marching and running while the Veteran was in the service from July 1960 to March 1961.  He concluded that because of his symptoms he had an increased medical impairment.  

Regarding the question of whether new and material evidence sufficient to reopen the claim has been submitted, the Board notes that the RO's July 1961 denial was based on a finding that there was no permanent aggravation of the Veteran's pre-existing pes planus.  As the newly submitted evidence includes that which suggests permanent aggravation, the Board finds that an evidentiary defect identified by the RO has been cured.  Therefore, the claim of entitlement to service connection for pes planus is reopened.  


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for bilateral pes planus granted.


REMAND

On enlistment examination in 1960, the Veteran was noted to have second degree pes planus, asymptomatic.  A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the record reflects that pes planus pre-existed service.  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

A VA examination was carried out in December 2008.  The Veteran's history was reviewed.  He reported that he had pain in his feet after a road march.  Following physical examination, the diagnosis was bilateral pes planus.  The examiner concluded that the fact that activities of training in the Marines caused a painful flare-up of pes planus did not mean that permanent aggravation would necessarily occur.  He also noted that there was no evidence of a traumatic injury that would be likely to have caused permanent aggravation of the pre-existing foot condition.  Finally, he concluded that the current pes planus was within the natural progression of the disorder for a patient who had had pes planus deformity for over 45 years.  

As noted, a pre-existing disability will be considered to have been aggravated by service where there is an increase in disability during, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Here, the Veteran was noted to be asymptomatic at service entrance and subsequently developed symptoms significant enough to lead to his discharge from service.  While the December 2008 examiner discussed the natural progression of the disability over the course of 45 years, he did not discuss whether the Veteran's in-service symptoms were attributable to natural progress or aggravation of the underlying disability.  

Moreover, while private physicians have stated that the Veteran's pes planus was worsened by service, they have not indicated whether such worsening was permanent in nature or offered a discussion of the rationale underlying their statements.  The Board notes that recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306- 307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, the Board is unable to appropriately address the crucial question of whether there was permanent aggravation of the pre-existing pes planus, and clarification is required based on a complete review of the Veteran's history.  

In light of the above discussion, the Board finds that additional development of the record is required.  Accordingly, the case is REMANDED for the following action:

1.  Return the clams file to the provider who conducted the December 2008 VA examination.  The examiner should review the claims file and address the question of whether the Veteran's pre-existing pes planus was permanently aggravated by service, or in the alternative, whether there is clear and unmistakable evidence (obvious and manifest) that the disability was not permanently aggravated by service.  

The complete rationale for all opinions expressed should be supported by a discussion of the relevant evidence of record.

If the provider who conducted the December 2008 VA examination is unavailable, the Veteran should be scheduled for an additional examination to address the questions posed above.

2.  In the event that an additional examination is necessary, the Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


